Citation Nr: 1438057	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  13-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


\
THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for asthma.



REPRESENTATION

Appellant represented by:	Jaya A. Shurtliff, Esq.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2014).

The Veteran served on active duty from November 1947 to November 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO. 

Whereas a videoconference hearing was previously scheduled for July 2014, the Veteran withdrew his request beforehand. 

The RO has deemed the claim of service connection for asthma reopened; however, the Board must determine whether new and material evidence has been submitted to reopen the claim.  Therefore, the issue has been recharacterized accordingly. See Barnett v. Brown, 83 F.3d 1380, 1383                              (Fed. Cir. 1996).

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) both contain relevant documents and evidence, considered in pertinent part by the RO's November 2013 Supplemental Statement of the Case (SSOC). 

Whereas the VBMS file contains VA outpatient treatment records obtained in May 2014, and not duly considered within the November 2013 SSOC, the Board's brief review of the same reveals minimal findings pertinent to the claimed condition of asthma, aside from cursory mention on a few instances. 

Moreover, as indicated, this claim is being decided as a matter of law and without need for thorough factual inquiry. Therefore, the Board may proceed to a decision without need for waiver of Agency of Original Jurisdiction (AOJ) consideration of this evidence.   


FINDINGS OF FACT

1.  The Veteran's petition to reopen the claim of service connection for asthma, as secondary to tobacco use and nicotine dependence, was received in July 2010. 

2.  Under the law having taken effect on June 9, 1998, legal entitlement to service connection for a disability secondary to tobacco use and nicotine dependence              is precluded as a matter of law.   


CONCLUSION OF LAW

The petition to reopen the claim of service connection for asthma due to tobacco use and nicotine dependency is without legal merit. 38 U.S.C.A. §§ 1103 (West 2002 & Supp. 2014); 38 C.F.R. § 3.300 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2014), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326 (2014).

The outcome of the instant claim is being determined by application of relevant law, without substantial need for thorough and comprehensive factual inquiry. Essentially, the current state of the law precludes recovery on the claimed grounds. 

Where a claim may be resolved on the governing law, and not with regard to factual background, it has been held that VCAA is inapplicable. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002).            See also VAOPGCPREC 2-2004 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).            

It nonetheless warrants mention for sake of comprehensiveness that the Veteran           has been duly apprised of the procedures for obtaining evidence that would substantiate his claim under VCAA through August 2010 notice correspondence, which included explanation as to the definition of "new and material" evidence for reopening purposes. See Kent v. Nicholson, 20 Vet. App. 1   (2006).

Turning to the background of this case, the matter of service connection for a respiratory disorder, particularly that of asthma, has been before the Board on numerous instances, and was most recently the subject of a September 1999 Board decision denying it denial on the merits.  

The Board then found that the Veteran had not established via medical evidence that he became nicotine dependent during his period of service, and moreover, that such dependence was the eventual cause of his asthma. (At that time, the applicable legal standard was that the appellant must submit a "well-grounded" claim to establish a plausible theory of recovery.) 

Whereas, in the observation of the Board, generally, claims of service connection premised on tobacco usage in service were not permitted beginning on June 9, 1998, VA law still provided that nicotine dependence and tobacco-related disability therefrom was a recognized compensable disability where a claim had been filed prior to that time. See VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 2-93 (January 13, 1993). 

As such, the Board duly considered the Veteran's then pending petition to reopen, since filed prior to June 1998, but thereupon denied the claim on its merits. Absent an appeal to the U.S. Court of Appeals for Veterans Claims (Court), the Board's September 1999 decision became final and binding. 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a), 20.1100.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The last final denial of this claim was the Board issuance of September 1999, notwithstanding several earlier decisions. See generally, Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The next step in the Board's analysis is whether there was new and material evidence to reopen the Veteran's claim of service connection for asthma. 

Thus far, however, every new item of evidence since the prior September 1999 Board decision has been for purpose of establishing the averred theory that asthma developed secondarily to a service-related nicotine dependence -- to consist of private medical records received from the Veteran, and his own competent lay statements. 

Likewise, a July 2010 VA Compensation and Pension examination with regard to asthma which entirely focused upon whether asthma originated due to in-service nicotine dependence; the opinion was in the negative, but more relevant is that there was no discussion, review, or consideration afforded to any in-service event as the underlying cause of asthma besides nicotine dependence alone. Even assuming that any of the recently received evidence indicates or suggests a casual linkage between asthma and a smoking habit that developed in service (the Veteran later quit smoking in the early 1980s), the theory of in-service nicotine dependence no longer presents a valid basis of recovery under applicable VA law and thus, categorically cannot constitute new and material evidence sufficient to reopen the Veteran's claim at this time. 

To this effect, on July 22, 1998, the President signed the "Internal Revenue Service Restructuring and Reform Act of 1998." Pub. L. No. 105-206, 112 Stat. 685, 865-66  (1998) (codified at 38 U.S.C.A. § 1103 (West Supp. 2002 & Supp. 2014)). 

This law prohibits service connection for death or disability resulting from an injury or disease attributable to the in-service use of tobacco products, as follows: 

Notwithstanding any other provision of law, a veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service for purposes of this title on the basis that it resulted from injury            or disease attributable to the use of tobacco products by the veteran during the veteran's service. 

38 U.S.C.A. § 1103(a) (2014) (emphasis added). See, too, 38 C.F.R. § 3.300 (2014). The law directly applies to claims filed after June 9, 1998.

Given that the Veteran's most recent petition to reopen was filed in July 2010, the clear dictates of the law provide that the prohibition against service connection based on a history of smoking is wholly applicable. 

Again, there is no alleged basis for reopening the claim other than tobacco usage that began in service. Unfortunately, therefore, there is no means under VA law upon which the Veteran may recover in this case. See 38 U.S.C.A. § 7104(c) (regarding binding nature and effect of regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department).

Accordingly, the Veteran's petition to reopen must be denied by operation of law.   See generally Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of entitlement under the law).



ORDER

The petition to reopen service connection for asthma is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


